EBEL, Circuit Judge,
concurring:
Although I concur in the judgment, I respectfully disagree with the majority’s holding that exigent circumstances justified the officers’ warrantless entry into Wick’s hotel room. First, I believe that the exigent circumstances exception does not apply because the officers learned of most of the allegedly exigent circumstances at least a day before the search. Second, I believe that the district court’s findings of fact are simply inadequate to justify the application of the exigent circumstances exception. I will address each reason in turn.
The application of the exigent circumstances exception must be “supported by clearly defined indicators of exigency that are not subject to police manipulation or abuse.” United States v. Aquino, 836 F.2d 1268, 1272 (10th Cir.1988); see also Steagald v. United States, 451 U.S. 204, 215, 101 S.Ct. 1642, 1649, 68 L.Ed.2d 38 (1981). One such indicator is the length of time that elapses between the point at which the police become aware of the “exigent circumstances” and the time when they undertake the warrantless search. Simply put, “[i]t is difficult to understand how the circumstances were ‘exigent’ when the officers had an entire day to formulate a response to those circumstances.” United States v. Stewart, 867 F.2d at 585 *980(construing exigent circumstances exception to the federal knoek-and-announce statute, 18 U.S.C. § 3109). “Exigency necessarily implies insufficient time to obtain a warrant; therefore, the Government must show that a warrant could not have been obtained in time.” United States v. Lai, 944 F.2d 1434, 1442 (9th Cir.1991), cert. denied, — U.S. -, 112 S.Ct. 947, 117 L.Ed.2d 116 (1992). Most of “our previous eases involving exigent circumstances have emphasized that the police ‘began the process of obtaining a warrant as soon as they had probable cause.’ ” United States v. Mendoza-Salgado, 964 F.2d 993, 1010 n. 7 (10th Cir.1992) (quoting United States v. Aquino, 836 F.2d 1268, 1273 (10th Cir.1988)).
Thus, where officers are aware of the “exigent circumstances” on which they seek to justify a warrantless search far in advance of the actual search — under circumstances where the officers could have obtained a search warrant — the government may not justify the search under the exigent circumstances exception. See Steagald v. United States, 451 U.S. 204, 211, 101 S.Ct. 1642, 1647, 68 L.Ed.2d 38 (1981) (holding no exigent circumstances where, upon learning that a federal fugitive might be staying at a house in Atlanta, Georgia, federal agents waited two days before searching the house without a warrant); G.M. Leasing Corp. v. United States, 429 U.S. 338, 358-59, 97 S.Ct. 619, 631-32, 50 L.Ed.2d 530 (1977) (upholding district court’s implicit finding that there were no exigent circumstances, where agents delayed the challenged search for two days following their first entry onto the premises and for one day following the observation that materials were being removed from the premises).
In the instant case, the DEA agents learned at least a day before the search of most of the “exigent circumstances” on which they now rely to justify the warrantless search. The search took place at approximately 11:00 a.m. on August 9. By the morning of August 8, however, the DEA agents had probable cause to believe that Wicks was engaged in drug trafficking, that he might be armed and dangerous, that he might destroy evidence, and that he might be departing soon.
Agent Ricker interviewed Skaggs at approximately 9:00 a.m. August 8, more than twenty-four hours before the August 9 search' took place. Skaggs advised Agent Ricker that Wicks made drug runs from California to Oklahoma and back to California approximately every eight days. Agent Ricker further testified that as a result of this interview and corroborating phone calls between Wicks and Skaggs on August 8, he felt he had “pretty good probable cause” to seek an arrest or search warrant. When asked whether he had received any more probable cause to arrest Wicks on the morning of August 9 than he had either the night before or the day before, Agent Ricker testified that he had received “none particularly, no sir.”
Agent Schickedanz also interviewed Skaggs.1 Skaggs informed him that Wicks had always been armed with at least two weapons; that Wicks made frequent trips to other cities; and that Wicks’ routine was to leave every three to four days.
From interviews with Skaggs, then, DEA agents knew a day before the search that Wicks was heavily involved in drug trafficking and that he therefore might have drugs in his hotel room. They knew that he had been in Oklahoma City for a few days, and thus, according to his routine, would be leaving soon. They also knew that Wicks usually carried two guns. Furthermore, they knew that checkout time at most motels is noon, and that if Wicks were going to depart on Friday, August 9, it would probably be *981around that time.2 Assuming these facts could ever constitute “exigent circumstances,” they certainly did not in the context of this case, where the agents knew of these facts at least a day before the warrantless search and in plenty of time to get a warrant.
At most, the only arguably meaningful, additional information the agents gained on the morning of August 9 was their observation that Wicks aborted his trip to the Meridian Plaza motel at 9 a.m. on the morning of the search. At the meeting, Wicks was to receive a $9,000 payment for methamphetamine that he had previously given Skaggs. In a subsequent telephone call to Skaggs, Wicks expressed concern that Skaggs’ hotel room had no access to the outside. At the suppression hearing, the agents suggested that Wicks’ aborted attempt to collect the money indicated that he was becoming anxious and might destroy evidence or flee. However, I do not believe that Wicks’ aborted trip to the Meridian Plaza reasonably gives rise to an inference that he might flee or destroy evidence.
It is important to remember that in this case we are dealing with the privacy of the dwelling place. “Because ‘[i]t is a “basic principle of Fourth Amendment law” that searches and seizures inside a home without a warrant are presumptively unreasonable,’ Payton v. New York, 445 U.S. 573, 586, 100 S.Ct. 1371, 1380, 63 L.Ed.2d 639 (1980), this burden is especially heavy when police seek to enter a suspect’s home even pursuant to a legitimate seizure.” United States v. Aquino, 836 F.2d 1268, 1271 (10th Cir.1988) (citations omitted).3 This Circuit, as well as the Supreme Court, has previously expressed concern that the exigent circumstances exception to the warrant requirement must not create a “potential for abuse” such that police are placed in a situation where they can create the exception to the warrant requirement. See Aquino, 836 F.2d at 1272 (quoting Steagald v. United States, 451 U.S. 204, 215, 101 S.Ct. 1642, 1649, 68 L.Ed.2d 38 (1981)). In United States v. Smith, 797 F.2d 836 (10th Cir.1986), we stated that “there must be some reasonable basis, approaching probable cause, to associate an emergency with the place to be searched.” Id. at 840 (emphasis added). - I just do not believe that the government has established on this record an emergency to a degree approaching probable cause, nor did it establish any immediacy that precluded the reasonable possibility of first obtaining a warrant.
Nor do I believe the district court has made adequate findings of fact to support its legal conclusion that exigent circumstances existed. The majority opinion sets forth the district court’s ruling, so I will not repeat it verbatim here, except to emphasize the district court’s key findings:
[I]t would be safer and also more efficacious and easier for the arrest to be done inside the motel room_ [Ijt’s less likely that Mr. Wicks would have the firearms on his person at the time in a room than he would have outside.... [T]he time was coming soon when he would depart in accordance with the cycle_ Mr. Wicks felt some anxiety about consummating a transaction at the Meridian Plaza....
Vol. Ill at 66-67 (emphasis added). These findings, even if accepted, are not findings of exigency sufficient to disregard traditional Fourth Amendment protections that attach to dwelling places. They are findings of conjecture, vague concerns, and convenience that simply do not rise to the level of exigent circumstances.4
*982However, although I believe the search itself was illegal under the Fourth Amendment, I nevertheless concur in the judgement. Like the majority, I reject Wicks’ argument that the only information that the magistrate had suggesting that evidence of wrongdoing would be found in his motel room was the white powder that the agents observed in plain view during the warrant-less search. Although I agree with Wicks that his arrest was illegal and that the white powder, as “fruit of the poisonous tree” under Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963), could not form the basis for a finding of probable cause, I nevertheless agree with the majority that the other evidence recited in the affidavit was sufficient to support the issuance of the warrant. I therefore would affirm the judgment of the district court.

. The record is unclear as to when Agent Schick-edanz's interview of Skaggs took place, although Agent Ricker's testimony suggests that the interviews of Skaggs took place on August 8. Because the government bears the burden of proving exigency United States v. Maez, 872 F.2d 1444, 1452 (10th Cir.1989), the government had the burden of eliciting from its witnesses what exigent circumstances they were aware of and when they became aware of them. Consequently, the government bears the consequence of *981inadequate proof on the "when-did-the-agents-know-the-circumstances” question.


. The agents did not attempt to call the motel office to determine what time checkout was or whether Wicks was indeed checking out that day.


. As the majority notes, a motel room may be considered a “dwelling” for purposes of the validity of a warrantless arrest. See Hoffa v. United States, 385 U.S. 293, 301, 87 S.Ct. 408, 413, 17 L.Ed.2d 374 (1966); United States v. Owens, 782 F.2d 146, 149 (10th Cir.1986).


.The court could hardly have entered any stronger findings given the record before him. Even Agent Schickedanz’s summary of the supposedly exigent circumstances lacks the urgency required for the application of the exception:
I felt that Mr. Wicks would be departing; that he might be in an attempt to destroy evidence; that he might flee from the area; that if he got out on the highway, we would not be able to make a safe car stop of him; and that it would have been easier, and it was easier, to arrest him in the motel room.
*982Vol. Ill at 34-35 (emphasis added).